                         1   MEYER LAW GROUP LLP
                              A Limited Liability Partnership
                         2   BRENT D. MEYER, Cal. Bar No. 266152
                             268 Bush Street #3639
                         3   San Francisco, California 94104
                             Telephone: (415) 765-1588
                         4   Facsimile: (415) 762-5277
                             Email:      brent@meyerllp.com
                         5
                             Attorneys for Plaintiff
                         6   JEFFREY GEORGE DRAGER
                         7
                             CALLAHAN & BLAINE, APLC
                         8    A Professional Law Corporation
                             DANIEL J. CALLAHAN, Cal. Bar No. 91490
                         9   EDWARD SUSOLIK, Cal. Bar No. 151081
                             BRETT E. BITZER, Cal. Bar No. 264736
                     10      3 Hutton Centre Drive, Ninth Floor
                             Santa Ana, California 92707
                     11      Telephone: (714) 241-4444
                             Facsimile: (714) 241-4445
                     12      Email:      bbitzer@callahan-law.com
                     13      Attorneys for Plaintiff
                     14      PROMAX BUILDERS, INC.
                             dba PRO CRAFT BUILDERS
                     15
                     16                                   UNITED STATES BANKRUPTCY COURT

                     17                               NORTHERN DISTRICT OF CALIFORNIA

                     18                                          SAN JOSE DIVISION

                     19
                             In re                                        BK Case No.: 19-52499-MEH
                     20
                             JEFFREY GEORGE DRAEGER,                      Chapter 11
                     21
                     22              Debtor in Possession.

                     23
                     24
                             JEFFREY GEORGE DRAGER, an                    AP Case No.: _________________________
                     25      individual; and PROMAX BUILDERS,
                             INC. dba PRO-CRAFT BUILDERS, a               ORIGINAL COMPLAINT FOR:
                     26      California corporation,
                     27                     Plaintiffs,                   1. Unfair Business Practices (Violation of
                                                                             California Business & Professions Code
                     28              v.                                      §§ 17200-17208)


                             AP CASE NO.
                                                                          -1-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                 Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1    Filed: 06/08/20   Entered: 06/08/20 22:24:24   Page 1 of 51
                             WBL CALIFORNIA, LLC, a California              2. Unfair Business Practices (Violation of
                         1
                             limited liability company; WORLD                  California Business & Professions Code
                         2   BUSINESS LENDERS, LLC, a New York                 §§ 17200-17208)
                             limited liability company; and WBL SPE         3. Declaratory Relief
                         3   III, LLC a Delaware limited liability          4. Avoidance and Recovery of Constructive
                             company,                                          Fraudulent Transfer (11 U.S.C.
                         4
                                                                               § 548(a)(1)(B) and 11 U.S.C. § 550)
                         5                  Defendants.                     5. Avoidance and Recovery of Constructive
                                                                               Fraudulent Transfer (11 U.S.C. § 544(a)(1)
                         6                                                     and California Civil Code §§ 3439.04(a)(2)
                         7                                                     and 3439.07)
                                                                            6. Avoidance and Recovery of Constructive
                         8                                                     Fraudulent Transfer (11 U.S.C. § 544(b)(1)
                                                                               and California Civil Code §§ 3439.05 and
                         9                                                     3439.07)
                     10                                                     7. Objection to Claim (11 U.S.C. § 502)
                                                                            8. Avoidance of Lien (11 U.S.C. § 506(d))
                     11
                     12
                     13             Plaintiffs JEFFREY GEORGE DRAGER (“Draeger”) and PROMAX BUILDERS, INC.

                     14      dba PRO-CRAFT BUILDERS (“ProMax”) (collectively, “Plaintiffs”) hereby bring this

                     15      adversary proceeding against defendants WBL CALIFORNIA, LLC (“WBL CA”), WORLD

                     16      BUSINESS LENDERS, LLC (“WBL LLC”), and WBL SPE III, LLC (“WBL SPE”)

                     17      (collectively, “Defendants”) and alleges as follows:

                     18                                      JURISDICTION AND VENUE

                     19             1.      Jeffrey George Draeger is the debtor and debtor in possession in a case filed

                     20      under Title 11, Chapter 11 of the United States Code on December 12, 2019, which is currently

                     21      pending before the United States Bankruptcy Court, Northern District of California, San Jose

                     22      Division, Case Number 19-52499-MEH (the “Bankruptcy Case”).

                     23             2.      This Court has subject matter jurisdiction over these proceedings pursuant to

                     24      28 U.S.C. § 1334(b) and 28 U.S.C. § 157(a), as this adversary proceeding arises in, arises under,

                     25      and/or relates to the Bankruptcy Case filed by Draeger.

                     26             3.      This is a core proceeding in the Bankruptcy Case over which this Court has

                     27      jurisdiction pursuant to 28 U.S.C. §§ 157(b)(2)(B), (b)(2)(H), (b)(2)(K), and (b)(2)(O), such that

                     28      this Court has jurisdiction to hear and determine this proceeding and to enter an appropriate


                             AP CASE NO.
                                                                            -2-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                 Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1    Filed: 06/08/20    Entered: 06/08/20 22:24:24        Page 2 of 51
                         1   order and judgment. To the extent necessary, Draeger and ProMax each consent to entry of a
                         2   final order or judgment by this Court pursuant to Bankruptcy Local Rule 7008-1.
                         3          4.      Venue is proper in this district because the Bankruptcy Case is currently pending
                         4   in United States Bankruptcy Court, Northern District of California, San Jose Division.
                         5                                               PARTIES
                         6          5.      Jeffrey George Draeger (“Draeger”) is an individual, and at all relevant times, was
                         7   domiciled in San Jose, California in Santa Clara County, and is debtor in the Bankruptcy Case.
                         8          6.      Promax Builders, Inc. is a California corporation doing business as Pro-Craft
                         9   Builders (“ProMax”) and at all relevant times, had its principal place of business in Fremont,
                     10      California in Alameda County.
                     11             7.      Plaintiffs are informed and believe and thereupon allege that WBL California,
                     12      LLC (“WBL CA”) is a California limited liability company, and at all relevant times, had its
                     13      principal place of business in Costa Mesa, California.
                     14             8.      Plaintiffs are informed and believe and thereupon allege that World Business
                     15      Lenders, LLC (“WBL LLC”) is a New York limited liability company, and at all relevant times,
                     16      had its principal place of business in Jersey City, New Jersey.
                     17             9.      Plaintiffs are informed and believe and thereupon allege that WBL SPE III, LLC
                     18      (“WBL SPE”) is a Delaware limited liability company, and at all relevant times, had its principal
                     19      place of business in Jersey City, New Jersey.
                     20             10.     At all times herein relevant, all Defendants, and each of them, were the agents,
                     21      servants, and/or employees of each and every other defendant. Defendants carried out a joint
                     22      scheme, business plan, or policy in all respects pertinent hereto and all acts and omissions herein
                     23      complained of were performed within the course and scope of said employment, service, agency,
                     24      common scheme, plan, and/or policy. Unless otherwise stated, each allegation as to one
                     25      Defendant is an allegation as to all Defendants.
                     26             11.     Defendants, and each of them, was the principal, agent (actual or ostensible), co-
                     27      conspirator, or employee of each other and in acting as such principal or within the course and
                     28      scope of such employment, agency, or conspiracy, took some part in the acts and omissions


                             AP CASE NO.
                                                                             -3-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                 Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1    Filed: 06/08/20    Entered: 06/08/20 22:24:24        Page 3 of 51
                         1   hereinafter set forth by reason of which each Defendant is liable to Plaintiffs for the relief prayed
                         2   herein.
                         3                                      GENERAL ALLEGATIONS
                         4             12.    In order to obtain a short-term bridge loan, on or about February 11, 2019,
                         5   ProMax executed a Business Promissory Note and Security Agreement (the “Promissory Note”),
                         6   in which ProMax obtained a loan from WBL CA in the principal amount of Seven Hundred and
                         7   Fifty Thousand Dollars ($750,000) (the “Loan”), a true and correct copy of which is attached
                         8   hereto as Exhibit A and incorporated herein by reference. The entire principal amount of the
                         9   Loan ($750,000) was provided directly to ProMax, and Draeger did not personally receive any
                     10      proceeds of the Loan.
                     11                13.    In order to obtain the Loan, WBL CA required that all shareholders of ProMax
                     12      personally guaranty the Loan, and on or about February 11, 2020, Draeger, Michael Yin, and
                     13      Marcella Anne Mance each executed a Continuing Guaranty (Unlimited), a true and correct copy
                     14      of which is attached hereto as Exhibit B and incorporated herein by reference (the “Personal
                     15      Guarantees”). The Personal Guarantees were not secured by any collateral.
                     16                14.     As further assurances of ProMax’s performance of its obligations pursuant to the
                     17      terms and conditions of the Promissory Note, and in order to obtain the Loan, WBL CA also
                     18      required that Draeger personally grant WBL CA deeds of trust secured by his interest in
                     19      residential real property commonly known as: (a) 1017 Vista Del Mar, San Jose, California
                     20      95132 (the “Vista Del Mar Property”); (b) 136 N. 31st Street, San Jose, California 95116 (the
                     21      “31st Street Property”); and (c) 439 N. 11th Street, San Jose, California 95112 (the “11th Street
                     22      Property”), a true and correct copy of which is attached hereto as Exhibit C and incorporated
                     23      herein by reference (the “Deeds of Trust”).
                     24                15.    As of February 11, 2019, Draeger owned a fee simple interest in the Vista Del
                     25      Mar Property, which was encumbered by a First Priority Deed of Trust in favor of Bank of
                     26      America, N.A. securing obligations for a Promissory Note in the aggregate amount of
                     27      approximately $507,891.20, and a Second Priority Deed of Trust in favor of Wells Fargo Bank,
                     28      N.A. securing obligations for a Home Equity Line of Credit (HELOC) in the aggregate amount


                             AP CASE NO.
                                                                              -4-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                 Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                             Doc# 1   Filed: 06/08/20     Entered: 06/08/20 22:24:24        Page 4 of 51
                         1   of $36,578.23.
                         2           16.       Plaintiffs are informed and believe and based thereupon allege that as of the date
                         3   that Draeger executed the Deeds of Trust and granted WBL CA an interest in the Vista Del Mar
                         4   Property (February 11, 2019), the fair market value for the Vista Del Mar Property was at least
                         5   $1,600,000, and likely higher.
                         6           17.       The Vista Del Mar Property is a single-family residence and contains less than
                         7   four (4) units.
                         8           18.       At all relevant times herein alleged, Draeger and his wife (Faviola Ortiz) occupied
                         9   and resided in the Vista Del Mar Property as their principal residence.
                     10              19.       As of February 11, 2019, Draeger owned a fee simple interest in the 31st Street
                     11      Property, which was encumbered by a First Priority Deed of Trust in favor of PNC Bank, N.A.
                     12      secured obligations for a Promissory Note in the aggregate amount of approximately
                     13      $196,584.20.
                     14              20.       Plaintiffs are informed and believe and based thereupon allege that as of the date
                     15      that Draeger executed the Deeds of Trust and granted WBL CA an interest in the 31st Street
                     16      Property (February 11, 2019), the fair market value for the 31st Street Property was at least
                     17      $800,000, and likely higher.
                     18              21.       At all relevant times herein alleged, Draeger utilized the 31st Street Property as a
                     19      rental property to generate monthly income.
                     20              22.       As of February 11, 2019, Draeger owned a fee simple interest in the 11th Street
                     21      Property, which was encumbered by a First Priority Deed of Trust in favor of PNC Bank, N.A.
                     22      secured obligations for a Promissory Note in the aggregate amount of approximately
                     23      $194,754.43.
                     24              23.       Plaintiffs are informed and believe and based thereupon allege that as of the date
                     25      that Draeger executed the Deeds of Trust and granted WBL CA an interest in the 11th Street
                     26      Property (February 11, 2019), the fair market value for the 11th Street Property was at least
                     27      $800,000, and likely higher.
                     28              24.       At all relevant times herein alleged, Draeger utilized the 11th Street Property as a


                             AP CASE NO.
                                                                                -5-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                 Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1      Filed: 06/08/20     Entered: 06/08/20 22:24:24         Page 5 of 51
                         1   rental property to generate monthly income.
                         2          25.     At the time that Draeger granted WBL CA the Deeds of Trust to secure the
                         3   obligations of the ProMax under the Promissory Note, Draeger collectively had an equity
                         4   cushion of at least $2,254,191.94 in the Vista Del Mar Property, the 31st Street Property, and the
                         5   11th Street Property, which was more than three (3) times the principal amount ($750,000) of the
                         6   Loan, which is summarized as follows:
                         7
                                                           Vista Del Mar              31st Street             11th Street
                         8                                   Property                  Property                Property
                         9     Fair Market Value              $ 1,600,000.00             $ 800,000.00            $ 800,000.00
                               1st Deed of Trust              $ 507,891.20               $ 196,584.20            $ 194,754.43
                     10        2nd Deed of Trust              $ 36,578.23                $       0.00            $       0.00
                     11        Net Equity                     $ 1,045,530.57             $ 603,415.80            $ 605,245.57

                     12             26.     Notwithstanding the riskless nature of the Loan given Draeger’s significant equity
                     13      cushion ($2,254,191.94) in the Vista Del Mar Property, the 31st Street Property, and the 11th
                     14      Street Property, which was more than three (3) times the principal amount ($750,000) of the
                     15      Loan, and in addition to the personal guarantees of each of the shareholders of ProMax, WBL
                     16      CA also demanded an annual percentage rate (APR) of interest of 72.0465%, which was more
                     17      than twelve (12) times the market rate of interest for a similar loan secured by the Vista Del Mar
                     18      Property, the 31st Street Property, and the 11th Street Property.
                     19             27.     In furtherance of its scheme to systematically thwart California usury laws, and
                     20      demand repayment of unconscionable interest from Plaintiffs, WBL CA failed to conspicuously
                     21      identify the effective annual percentage rate (APR) of interest for the Loan, and instead, elected
                     22      only to disclosure the daily rate of interest. Specifically, in Section 2 of the Promissory Note,
                     23      WBL CA merely disclosed the interest rate for the Loan as follows:
                     24                     2. INTEREST RATE: The unpaid Principal shall bear interest at the
                                               rate of 0.19698630137% per day until paid in full.
                     25
                     26      (Exhibit A, § 2) (emphasis in original).
                     27             28.     WBL CA failed to disclose to Plaintiffs that the annual percentage rate (APR) of
                     28      interest for the Loan was 72.0465%, and all times relevant herein, Plaintiffs were unaware that


                             AP CASE NO.
                                                                             -6-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                 Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1    Filed: 06/08/20     Entered: 06/08/20 22:24:24        Page 6 of 51
                         1   the annual percentage rate (APR) of interest for the Loan was 72.0465%.
                         2          29.     In order to ensure recovery of the entire amount of interest required by the terms
                         3   of the Promissory Note, and to penalize Plaintiffs for even a single missed payment, WBL CA
                         4   demanded a significant monetary “pre-payment” penalty that was not causally related to any
                         5   damages that WBL CA would sustain as a result of the default in loan payments. Specifically,
                         6   Section 4 of the Promissory Note provides in relevant part as follows:
                         7
                                    4. PREPAYMENT: Borrower has the right to prepay the unpaid Principal in full
                         8             at any time, but may not make partial prepayments (except as required by
                                       applicable law). Any prepayment shall include a prepayment charge equal to
                         9             the greater of (a) fifteen percent (15%) of the amount of the unpaid Principal or
                                       (b) the aggregate amount required to be repaid by Borrower to Lender during
                     10
                                       the Repayment Period reduced by (i) the aggregate amount of any payments
                     11                made by Borrower to Lender pursuant to Section 3 above prior to the date of
                                       such prepayment and (ii) the amount of the unpaid Principal. This prepayment
                     12                charge is in addition to any interest calculated and accrued in accordance with
                     13                Section 2 above.… For the avoidance of doubt, as permitted under applicable
                                       law, if the Obligations have been accelerated on the happening of an Event of
                     14                Default, payment of Principal and interest shall be deemed a prepayment for
                                       purposes of this Section 4.
                     15
                     16      (Exhibit A, § 4) (emphasis in original).
                     17             30.     Pursuant to Section 8(a) of the Promissory Note, an “Event of Default” includes
                     18      “failure by Borrower to pay any weekly or other payment required by this Loan Agreement when
                     19      due.” (Exhibit A, § 8). As a result, on or about March 6, 2019, when ProMax originally
                     20      defaulted on the Loan by failing to make the weekly payment required by terms and conditions
                     21      of the Promissory Note, WBL CA immediately penalized Plaintiffs for such default by
                     22      “accelerating” the Loan and demanding recovery of a “pre-payment” penalty of approximately
                     23      $390,550.96, which constitutes a punitive charge in excess of 52.07% of the original principal
                     24      amount ($750,000) of the Loan.
                     25             31.     Notwithstanding conveniently identifying Section 4 of the Promissory Note as a
                     26      “Prepayment Premium,” in reality, WBL CA utilized Section 4 and Section 8 of the Promissory
                     27      Note to penalize Plaintiffs by adding additional amounts to the Loan of not less than $390,550.96
                     28      based on a single default in the weekly payment amount ($17,546.94). (Exhibit A, §§ 4, 8).


                             AP CASE NO.
                                                                            -7-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                 Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1   Filed: 06/08/20     Entered: 06/08/20 22:24:24        Page 7 of 51
                         1          32.     Since origination, ProMax has remitted aggregate payments to Defendants of at
                         2   least $235,124.98 on account of the Loan, which are summarized as follows:
                         3
                                                       Payment Date                    Payment Amount
                         4
                                              February 14, 2019                                  $ 17,546.94
                         5                    February 21, 2019                                  $ 17,546.94
                                              February 28, 2019                                  $ 17,546.94
                         6                    March 21, 2019                                     $ 17,546.94
                         7                    September 6, 2019                                  $ 20,000.00
                                              September 13, 2019                                 $ 20,000.00
                         8                    December 4, 2019                                   $ 124,937.22
                         9                    TOTAL                                              $ 235,124.98

                     10             33.     As part of its scheme, WBL CA assigned and transferred all of its interest in the
                     11      Promissory Note and Deeds of Trust to WBL SPE, and on or about July 8, 2019, WBL SPE
                     12      recorded an Assignment of Deed of Trust in the Recorder’s Office for Santa Clara County as
                     13      Document No. 24220488, a true and correct copy of which is attached hereto as Exhibit D and
                     14      incorporated herein by reference.
                     15             34.     On April 15, 2020, WBL SPE filed a Proof of Claim (Claim No. 10-1) in the
                     16      Bankruptcy Case (the “WBL Proof of Claim”), and as of the Petition Date (December 12, 2019),
                     17      WBL SPE alleges that the outstanding balance of the Promissory Note was $1,333,029.08, and is
                     18      secured by the Deeds of Trust on the Vista Del Mar Property, the 31st Street Property, and the
                     19      11th Street Property, which pursuant to Attachment 7 of the WBL Proof of Claim, is based on
                     20      the following alleged amounts:
                     21                       Principal                                         $ 728,099.75
                     22                       Accrued Interest                                  $ 403,215.72
                                              NSF Fees                                          $         0.00
                     23                       Prepayment Premium                                $ 201,713.61
                     24                       TOTAL                                             $ 1,333,029.08

                     25             35.     On May 14, 2020, Draeger filed a Tentatively Approved Combined Plan and
                     26      Disclosure Statement (May 14, 2020) [Dkt. No. 64] (the “Plan of Reorganization”), in which an
                     27      initial hearing on confirmation is currently scheduled for June 25, 2020 in the Bankruptcy Case.
                     28      ///


                             AP CASE NO.
                                                                            -8-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                 Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1   Filed: 06/08/20     Entered: 06/08/20 22:24:24       Page 8 of 51
                         1               CALIFORNIA BUSINESS & PROFESSIONS CODE §§ 17200 ET SEQ.
                         2             36.    California Unfair Competition Law (“UCL”) prohibits “unfair competition,”
                         3   which is defined by California Business and Professions Code § 17200 as including “any
                         4   unlawful, unfair or fraudulent business act or practice.”
                         5             37.    As the California Supreme Court has noted, the UCL’s “purpose is to protect both
                         6   consumers and competitors by promoting fair competition in commercial markets for goods and
                         7   services.” Kasky v. Nike Inc., 27 Cal.4th 939, 949 (2002). The UCL is broadly worded, leading
                         8   the California Supreme Court to observe that the UCL “was intentionally framed in its broad,
                         9   sweeping language, precisely to enable judicial tribunals to deal with the innumerable new
                     10      schemes which the fertility of man’s invention would contrive.” Barquis v. Merchants
                     11      Collection Association, 7 Cal.3d 94, 112 (1972) (citations and internal quotation marks omitted).
                     12      The UCL contains no express intent, knowledge, or negligence requirement, and therefore has
                     13      been construed as “impos[ing] strict liability.” Searle v. Wyndham Int’l, Inc., 102 Cal.App.4th
                     14      1327, 1333 (2002).
                     15                38.    “Because [California] Business and Professions Code Section 17200 is written in
                     16      the disjunctive, it establishes three varieties of unfair competition - acts or practices which are
                     17      unlawful, or unfair, or fraudulent.” Podolsky v. First Healthcare Corp., 50 Cal.App.4th 632, 647
                     18      (1996).
                     19                39.    The unlawful prong of Section 17200 proscribes “anything that can properly be
                     20      called a business practice and that at the same time is forbidden by law.” People v. McKale, 25
                     21      Cal.3d 626, 632 (1979); see also Podolosky v. First Healthcare Corp., 50 Cal.App.4th at 647
                     22      (“Virtually any state, federal or local law can serve as the predicate for an action under Business
                     23      and Professions Code section 17200.”); Saunders v. Superior Court, 27 Cal. App. 4th 832, 838-
                     24      839 (1994) (“The ‘unlawful’ practices prohibited by section 17200 are any practices forbidden
                     25      by law, be it civil or criminal, federal, state, or municipal, statutory, regulatory, or court-made.”).
                     26                40.    The unfair prong of Section 17200 “provides an independent basis for relief”; in
                     27      other words, “[i]t is not necessary for a business practice to be ‘unlawful’ in order to be subject
                     28      to an action under the unfair competition law.” Smith v. State Farm Mutual Auto. Ins. Co., 93


                             AP CASE NO.
                                                                              -9-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                 Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                             Doc# 1   Filed: 06/08/20     Entered: 06/08/20 22:24:24         Page 9 of 51
                         1   Cal.App.4th 700, 718 (2001). “In general the ‘unfairness’ prong ‘has been used to enjoin
                         2   deceptive or sharp practices.’” South Bay Chevrolet v. Gen. Motors Acceptance Corp., 72
                         3   Cal.App.4th 861, 887 (1999) (citations omitted).
                         4           41.       The courts of the State of California have adopted several tests for determining
                         5   whether a business act or practice is unfair: a business practice is unfair “when that practice
                         6   ‘offends an established public policy or when the practice is immoral, unethical, oppressive,
                         7   unscrupulous or substantially injurious.’” State Farm Fire & Casualty Co. v. Superior Court, 45
                         8   Cal.App.4th 1093, 1102 (1996) (quoting People v. Casa Blanca Convalescent Homes, Inc., 159
                         9   Cal.App.3d 509, 530 (1984)).
                     10              42.       Another “test of whether a business practice is unfair involves an examination of
                     11      [that practice’s] impact on its alleged victim, balanced against the reasons, justifications and
                     12      motives of the alleged wrongdoer. In brief, the court must weigh the utility of the defendant’s
                     13      conduct against the gravity of the harm to the alleged victim.” State Farm Fire & Casualty Co. v.
                     14      Superior Court, 45 Cal.App.4th at 1103-04.
                     15              43.       It also is an unfair business practice when the defendant’s conduct “threatens an
                     16      incipient violation of [a law], or violates the policy or spirit of [a law] because its effects are
                     17      comparable to or the same as a violation of the law, or otherwise significantly threatens or harms
                     18      competition.” Cel-Tech Commc’n, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal.4th 163, 187
                     19      (1999); see also Scripps Clinic v. Superior Court, 108 Cal.App.4th 917, 940 (2003).
                     20              44.       More recently, one Court of Appeal has fashioned a test for determining whether
                     21      a practice is unfair based upon Section 5 of the Federal Trade Commission Act (United States
                     22      Code, Title 15, Section 41 et seq.). Under this test, “[a]n act or practice is unfair if [a] the
                     23      consumer injury is substantial, [b] is not outweighed by any countervailing benefits to consumers
                     24      or to competition, and [c] is not an injury the consumers themselves could reasonably have
                     25      avoided.” Daugherty v. Am. Honda Motor Co., Inc., 144 Cal.App.4th 824 (2006) (bracketed
                     26      letters added).
                     27              45.       The fraudulent prong of section 17200 “affords protection against the probability
                     28      or likelihood as well as the actuality of deception or confusion.” Payne v. United Cal. Bank, 23


                             AP CASE NO.
                                                                              - 10 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                            Doc# 1      Filed: 06/08/20 Entered: 06/08/20 22:24:24             Page 10 of
                                                                      51
                         1   Cal.App.3d 850, 856 (1972). “The test is whether the public is likely to be deceived.” South
                         2   Bay Chevrolet v. Gen. Motors Acceptance Corp., 72 Cal.App.4th at 888.
                         3
                                                              FIRST CAUSE OF ACTION
                         4                                      Unfair Business Practices
                                                (California Business & Professions Code §§ 17200-17208)
                         5
                                                           (By All Plaintiff Against All Defendants)
                         6
                         7          46.     Plaintiffs reallege and incorporate herein by this reference each of the allegations
                         8   set forth in Paragraphs 1 through 45 above as if the same were fully set forth at this point.
                         9          47.     Defendants have engaged and continue to engage in the illegal and unfair business
                     10      practice of making loans on terms that are unconscionable under the circumstances at the time
                     11      they are made and which fail to accurately and fairly represent the characteristics and benefits of
                     12      the loans. Defendants violated and continue to violate California Business & Profession Code
                     13      §§ 17200 et seq. and California Civil Code § 1670.5, by making loans at rates of interest and on
                     14      other terms that are unconscionable in light of the financial circumstances of the borrowers.
                     15             48.     Defendants’ Promissory Note and related disclosure statement relating to
                     16      Plaintiffs is a form document prepared exclusively by Defendants and presented to Plaintiffs on a
                     17      take-it-or-leave-it basis. Defendants have grossly disproportionate bargaining power vis-à-vis
                     18      consumers and dictates the terms of its loans and loan documents. Defendants allow no
                     19      opportunity for negotiation. The customer must consent to all terms proposed by Defendants in
                     20      order to obtain a loan from Defendants.
                     21             49.     Defendants’ Promissory Note and related disclosure statement relating to
                     22      Plaintiffs is a contract of adhesion.
                     23             50.     Defendants lend to borrowers over the Internet, with the borrower at a personal
                     24      computer, using electronic signatures, document transmittals, and disclosures. Defendants
                     25      uniformly require borrowers to apply for and execute loan documents electronically. A borrower
                     26      must have access to a personal computer in order to fill out and transmit the loan application and
                     27      documentation forms required by Defendants in order to obtain a loan. Defendants do not lend
                     28      money based on paper transactions.


                             AP CASE NO.
                                                                            - 11 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1      Filed: 06/08/20 Entered: 06/08/20 22:24:24           Page 11 of
                                                                     51
                         1          51.     Defendants’ Internet presentation to borrowers of the loan application and
                         2   documentation forms required to obtain a loan, including Defendant’s Promissory Note and
                         3   related disclosure statement, does not allow the borrower a fair opportunity to review the
                         4   documents, as a borrower would ordinarily have if presented with a loan application and
                         5   documentation forms in a paper format. Because the forms are presented in a constricted
                         6   Internet browser window format, consumers do not have a fair opportunity to review the
                         7   application forms and loan documentation before completing the loan application process. To
                         8   the extent that Defendants may allow borrowers to print these forms out before completing the
                         9   application process, Defendants do not conspicuously disclose that option, or require that
                     10      borrowers do so and read the documents before completing the process.
                     11             52.     Plaintiffs were presented with Defendants’ Promissory Note and related
                     12      disclosure statement in small bits and pieces on a computer screen. This presentation does not
                     13      clearly and conspicuously present the rate of interest, the annual percentage rate (APR), the
                     14      required disclosures under applicable law, or the term of the loan. A reasonable borrower would
                     15      not see, register, and understand these provisions due to the limitations of presentation on a
                     16      computer screen. Plaintiffs did not see, register, and/or understand these features of the loan
                     17      offered by Defendants.
                     18             53.     As a result of Defendants’ Internet presentation, Plaintiffs did not register or
                     19      understand the loan terms and disclosures.
                     20             54.     The Internet presentation of Defendants’ Promissory Note and related disclosure
                     21      statement to Plaintiffs is markedly one-sided and presents a distorted picture of the loans offered.
                     22      Defendants’ Internet presentation does not bring home to borrowers that the interest the
                     23      borrowers must actually pay typically costs three to five times the amount that the borrower
                     24      actually receives in loan proceeds from Defendants.
                     25             55.     Defendants’ business practices are unfair because they deceive and mislead
                     26      borrowers by inducing them to sign a Promissory Note and related disclosure statement through
                     27      an Internet presentation which is one sided and does not effectively communicate to a reasonable
                     28      borrower the critical terms of the loan.


                             AP CASE NO.
                                                                            - 12 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24            Page 12 of
                                                                    51
                         1          56.     Plaintiffs were unable to understand the ramifications of Defendants’ amortization
                         2   of the loan, and to realize the full cost and unfairness of the financial obligation Defendants’
                         3   loans purport to impose on Plaintiffs. As a result of a presentation of loan terms and disclosures
                         4   in an unconscionable format, Defendants violated California Civil Code § 1670.5.
                         5          57.     Defendants’ practices are further illegal, unfair, and unconscionable business
                         6   practices because they involve making and collecting loans at exorbitant interest rates on
                         7   amortization schedules that require borrowers to repay Defendants at least twice the amount
                         8   borrowed before reducing substantial principal, requiring borrowers to repay Defendants from
                         9   three to five times the amount of the loan. These practices offend public policy, are
                     10      unconscionable, oppressive and unscrupulous, and cause substantial injury to borrowers.
                     11             58.     Defendants consciously target borrowers experiencing serious, if not altogether
                     12      desperate, financial challenges. Plaintiffs obtained Defendants’ loan at exorbitantly high interest
                     13      rates and on such unfavorable loan terms because, in their financial circumstances, credit
                     14      alternatives on more favorable terms are not practically available to them in the marketplace.
                     15      A significant percentage of borrowers default on Defendants’ loans, and the percentage of
                     16      borrowers Defendants pursues through collection efforts is extremely high.
                     17             59.     The harm suffered by Plaintiffs as a result of the extraordinarily oppressive nature
                     18      of Defendants’ loan terms greatly outweighs what value, if any, they receive as a result of the
                     19      initial loan offered by Defendants.
                     20             60.     Defendants’ practices are further illegal, unfair, and unconscionable because
                     21      Defendants engage in predatory lending practices including, but not limited to, the use of high
                     22      pressure sales tactics and failing to consider a borrower’s ability to repay a loan.
                     23             61.     The loans made to Plaintiffs are void and not enforceable because they are
                     24      unlawful, unfair, and unconscionable in violation of California Civil Code § 1670.5 and
                     25      California Business & Professions Code §§ 17200 et seq.
                     26             62.     In making and administering their loan to Plaintiffs, Defendants willfully violated
                     27      California Civil Code § 1670.5.
                     28             63.     Further, in making the loan to Plaintiffs, Defendants made loans beyond their


                             AP CASE NO.
                                                                             - 13 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24             Page 13 of
                                                                    51
                         1   financial ability to pay in the time and manner provided in the Promissory Note and related
                         2   disclosure statement, in violation of 10 C.C.R. § 1452, a regulation promulgated under the
                         3   California Finance Lenders Law, pursuant to California Financial Code § 22150, which states,
                         4   “[w]hen making or negotiating loans, a finance company shall take into consideration, in
                         5   determining the size and duration thereof, the financial ability of the borrowers to repay the
                         6   same, to the end that the borrowers should be reasonably to repay said loans in the time and
                         7   manner provided in the loan contracts.” 10 C.C.R. § 1452.
                         8          64.     In making and administering their loans to Plaintiffs, Defendants willfully
                         9   violated California Financial Code § 22150 and 10 C.C.R. § 1452.
                     10             65.     As a result of these violations and unfair business practices, Plaintiffs suffered
                     11      injury in fact and lost money and property, including but not limited to payments of interest and
                     12      other charges collected by Defendants on loans made in violation of these laws.
                     13             66.     Pursuant to California Business and Professions Code section 17200 et seq.,
                     14      Plaintiffs are entitled to enjoin the practice of making unconscionable loans and of harassing debt
                     15      collection, and to obtain restitution of all funds obtained by Defendants by reason of and through
                     16      the use of these unlawful, unfair, or fraudulent acts and practices.
                     17                                     SECOND CAUSE OF ACTION
                     18                                        Unfair Business Practices
                                               (California Business & Professions Code §§ 17200-17208)
                     19
                                               (By Plaintiff Jeffrey George Draeger Against All Defendants)
                     20
                     21             67.     Plaintiffs reallege and incorporate herein by this reference each of the allegations
                     22      set forth in Paragraphs 1 through 66 above as if the same were fully set forth at this point.
                     23             68.     California Civil Code § 2954.9(b) provides in relevant part:
                     24             “Except as otherwise provided in Section 10242.6 of the Business and Professions
                                    Code, the principal and accrued interest on any loan secured by a mortgage or deed
                     25             of trust on owner-occupied residential real property containing only four units or
                     26             less may be prepaid in whole or in part at any time but only a prepayment made
                                    within five years of the date of execution of such mortgage or deed of trust may be
                     27             subject to a prepayment charge and then solely as herein set forth. An amount not
                                    exceeding 20 percent of the original principal amount may be prepaid in any 12-
                     28             month period without penalty. A prepayment charge may be imposed on any

                             AP CASE NO.
                                                                             - 14 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24            Page 14 of
                                                                    51
                                    amount prepaid in any 12-month period in excess of 20 percent of the original
                         1
                                    principal amount of the loan which charge shall not exceed an amount equal to the
                         2          payment of six months’ advance interest on the amount prepaid in excess of 20
                                    percent of the original principal amount.”
                         3
                         4          69.     Section 4 of the Promissory Note provides:
                         5          “Any prepayment shall include a prepayment charge equal to the greater of (a)
                                    fifteen percent (15%) of the amount of the unpaid Principal or (b) the aggregate
                         6          amount required to be repaid by Borrower to Lender during the Repayment Period
                         7          reduced by (i) the aggregate amount of any payments made by Borrower to Lender
                                    pursuant to Section 3 above prior to the date of such prepayment and (ii) the amount
                         8          of the unpaid Principal. This prepayment charge is in addition to any interest
                                    calculated and accrued in accordance with Section 2 above.”
                         9
                     10      See Exhibit A, § 4.
                     11             70.     As set forth in Paragraphs 15 and 18 of this Complaint, at all times relevant
                     12      herein, Draeger owned a fee simple interest in the Vista Del Mar Property, and along with his
                     13      wife (Faviola Ortiz), Draeger occupied the Vista Del Mar Property as his principal residence.
                     14             71.     As set forth in Paragraph 14 of this Complaint, Defendants secured ProMax’s
                     15      obligations under the Promissory Note, with among other things, the Deeds of Trust secured by
                     16      the Vista Del Mar Property.
                     17             72.     As the Ninth Circuit Court of Appeals has recognized, California Civil Code
                     18      § 2954.9(b) specifically “limit[s] prepayment penalties to six months; advanced interest on 80
                     19      percent of the loan.” Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th Cir. 2003).
                     20      Further, “[s]ection 2954.9 is a consumer protection statute, intended to protect borrowers in
                     21      residential mortgage or deed of trust transactions. Accordingly, the statute should be liberally
                     22      construed to promote that protection, if such a construction does not contradict the plain
                     23      language of the statute or lead to absurd results.” Garver v. Brace, 47 Cal. App. 4th 995, 1002
                     24      (1996) (citations omitted).
                     25             73.     The formula for the applicable pre-payment penalties set forth in Section 4 of the
                     26      Promissory Note grossly exceed those limitations set forth in California Civil Code § 2954.9(b).
                     27             74.     In making and administering the loan to Plaintiffs, which among other things,
                     28      included a Pre-Payment Penalty in an amount significantly higher than the maximum amount


                             AP CASE NO.
                                                                            - 15 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24           Page 15 of
                                                                    51
                         1   allowed by California law, Defendants willfully violated California Civil Code § 2954.9(b).
                         2          75.     As a result of these violations and unfair business practices, Plaintiffs suffered
                         3   injury in fact and lost money and property, including but not limited to, payments of interest and
                         4   other charges collected by Defendants on the loan made in violation of these laws.
                         5          76.     Pursuant to California Business and Professions Code section 17200 et seq.,
                         6   Plaintiffs are entitled to enjoin the practice of attempting to collect unconscionable and illegal
                         7   pre-payment penalties, and to obtain restitution of all funds obtained by Defendants by reason of
                         8   and through the use of these unlawful, unfair, or fraudulent acts and practices.
                         9                                     THIRD CAUSE OF ACTION
                     10                                            Declaratory Relief
                     11                                   (By All Plaintiff Against All Defendants)

                     12             77.     Plaintiffs reallege and incorporate herein by this reference each of the allegations
                     13      set forth in Paragraphs 1 through 76 above as if the same were fully set forth at this point.
                     14             78.     California Civil Code § 1670.5(a) provides that:
                     15             “If the court as a matter of law finds the contract or any clause of the contract to
                     16             have been unconscionable at the time it was made the court may refuse to enforce
                                    the contract, or it may enforce the remainder of the contract without the
                     17             unconscionable clause, or it may so limit the application of any unconscionable
                                    clause as to avoid any unconscionable result.”
                     18
                     19             79.     California Civil Code § 1671(b) provides that:
                     20             “[A] provision in a contract liquidating the damages for the breach of the contract
                                    is valid unless the party seeking to invalidate the provision establishes that the
                     21             provision was unreasonable under the circumstances existing at the time the
                     22             contract was made.”

                     23             80.     Section 4 of the Promissory Note provide that:
                     24
                                    “[I]f the Obligations have been accelerated on the happening of an Event of Default,
                     25             payment of Principal and interest shall be deemed a prepayment for purposes of
                                    this Section 4.”
                     26
                     27      See Exhibit A, § 4.
                     28      ///


                             AP CASE NO.
                                                                             - 16 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24             Page 16 of
                                                                    51
                         1          81.     Section 8(a) of the Promissory Note provides that:
                         2
                                    “On the happening of any of the following events (each an “Event of Default”) …
                         3          failure by Borrower to pay any weekly or other payment required by this Loan
                                    Agreement when due.”
                         4
                         5   See Exhibit A, § 8(a).
                         6          82.     As set forth in WBL Proof of Claim, Defendants seek recovery of at least
                         7   $201,713.61 on account of the “Prepayment Premium,” and once a full audit has been performed
                         8   on the amounts set forth in the WBL Proof of Claim, it is likely that the WBL Proof of Claim
                         9   seeks recovery of significantly more monies on account of the Pre-Payment Penalty set forth in
                     10      Section 4 of the Promissory Note. See Claim No. 10-1, p. 2. Defendants seek recovery of this
                     11      Pre-Payment Penalty based on Plaintiffs’ failure to pay the weekly obligations due and owing,
                     12      which Defendants have construed as an “Event of Default” pursuant to Section 8(a) of the
                     13      Promissory Note.
                     14             83.     Under California law, “[a] liquidated damages clause will generally be considered
                     15      unreasonable, and hence unenforceable under section 1671(b), if it bears no reasonable
                     16      relationship to the range of actual damages that the parties could have anticipated would flow
                     17      from a breach.” Ridgley v. Topa Thrift & Loan Ass’n, 17 Cal. 4th 970, 977 (1998). “The
                     18      amount set as liquidated damages ‘must represent the result of a reasonable endeavor by the
                     19      parties to estimate a fair average compensation for any loss that may be sustained.’” Id.
                     20      (citations omitted). “‘In the absence of such relationship, a contractual clause purporting to
                     21      predetermine damages ‘must be construed as a penalty.’” Id. “‘A penalty provision operates to
                     22      compel performance of an act and usually becomes effective only in the event of default upon
                     23      which a forfeiture is compelled without regard to the damages sustained by the party aggrieved
                     24      by the breach. The characteristic feature of a penalty is its lack of proportional relation to the
                     25      damages which may actually flow from failure to perform under a contract.’” Id.
                     26             84.     As the California Supreme Court has expressly recognized, “[w]e have
                     27      consistently ignored form and sought out the substance of arrangements which purport to
                     28      legitimate penalties and forfeitures.” Ridgley, 17 Cal. 4th at 979 (citations omitted). “Looking


                             AP CASE NO.
                                                                             - 17 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24             Page 17 of
                                                                    51
                         1   to the substance rather than the form of the disputed [pre-payment penalty] provision, we agree
                         2   with the superior court and the Court of Appeal dissenter that it was invalid because it was
                         3   intended to, and did, operate as a penalty for late payment.” Id. “However one describes its
                         4   form, the intent and effect of the disputed [pre-payment penalty] provision here was that any late
                         5   payment or other default by plaintiffs would result in a severe penalty — the inability to sell the
                         6   Property without payment of a sizable pre-set charge.” Id. at 979-80. As such, a so-called
                         7   “prepayment provision” is void under California law if it constitutes an unenforceable penalty
                         8   for late payment under the terms of the contract. Id. at 982.
                         9          85.     As set forth in Paragraph 29 of this Complaint, on or about March 6, 2019, when
                     10      ProMax originally defaulted on the Loan by failing to make the weekly payment required by
                     11      terms and conditions of the Promissory Note, Defendants immediately penalized Plaintiffs for
                     12      such default by “accelerating” the Loan and demanding recovery of a “pre-payment” penalty of
                     13      $390,550.96, which is a punitive charge in excess of 52.07% of the original principal amount
                     14      ($750,000) of the Loan, and completely devoid of any proportional relation to the damages
                     15      which may actually flow from ProMax’s failure to perform under the Promissory Note.
                     16             86.     Section 4 and Section 8 of the Promissory Note operate in a conjunctive manner
                     17      to impose unconsciously and punitive damages on account of a mere default in a single weekly
                     18      payment required by the Promissory Note, and as a result, the “pre-payment” penalty provisions
                     19      of Section 4 of the Promissory Note are unconscionable, and thus uncollectable, pursuant to
                     20      California Civil Code § 1670.5(a) and are unreasonable, and thus not enforceable, as liquidated
                     21      damages provision pursuant to California Civil Code § 1671.
                     22
                                                          FOURTH CAUSE OF ACTION
                     23                      Avoidance and Recovery of Constructive Fraudulent Transfer
                                                    (11 U.S.C. § 548(a)(1)(B) and 11 U.S.C. § 550)
                     24
                                               (By Plaintiff Jeffrey George Draeger Against All Defendants)
                     25
                     26             87.     Plaintiffs reallege and incorporate herein by this reference each of the allegations
                     27      set forth in Paragraphs 1 through 86 above as if the same were fully set forth at this point.
                     28             88.     Draeger did not receive reasonably equivalent value, or any consideration at all,


                             AP CASE NO.
                                                                            - 18 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24            Page 18 of
                                                                    51
                         1   in exchange for granting WBL CA an interest in: (a) the Vista Del Mar Property, (b) the 11th
                         2   Street Property, and (c) the 31st Street Property, pursuant to the Deeds of Trust.
                         3          89.     Draeger is informed and believes and based thereon alleges that Draeger was
                         4   insolvent prior to and on the Petition Date (December 12, 2019), and at the time of granting
                         5   WBL CA an interest in: (a) the Vista Del Mar Property, (b) the 11th Street Property, and (c) the
                         6   31st Street Property, pursuant to the Deeds of Trust.
                         7          90.     Draeger is informed and believes and based thereon alleges that on the date of
                         8   granting WBL CA an interest in: (a) the Vista Del Mar Property, (b) the 11th Street Property,
                         9   and (c) the 31st Street Property, pursuant to the Deeds of Trust, Draeger was engaged in business
                     10      for which any property remaining with Draeger was an unreasonably small capital.
                     11             91.     Draeger is informed and believes and based thereon alleges that on the date of
                     12      granting WBL CA an interest in: (a) the Vista Del Mar Property, (b) the 11th Street Property,
                     13      and (c) the 31st Street Property, pursuant to the Deeds of Trust, Draeger intended to incur, or
                     14      believed he would incur, debts that would be beyond his ability to pay as they matured.
                     15             92.     Pursuant to 11 U.S.C. § 1107(a), as the Debtor in Possession of the Bankruptcy
                     16      Case, Draeger is entitled to avoid the Deeds of Trust secured by (a) the Vista Del Mar Property,
                     17      (b) the 11th Street Property, and (c) the 31st Street Property pursuant to 11 U.S.C. § 548(a)(1)(B),
                     18      and Draeger is entitled to recover from Defendants the interests constructively fraudulently
                     19      transferred to them pursuant to 11 U.S.C. § 550 for the benefit of the estate.
                     20             93.     Defendants were the initial transferee from Draeger of the interest in: (a) the
                     21      Vista Del Mar Property, (b) the 11th Street Property, and (c) the 31st Street Property, pursuant to
                     22      the Deeds of Trust.
                     23                                        FIFTH CAUSE OF ACTION
                     24                     Avoidance and Recovery of Constructive Fraudulent Transfer
                     25             (11 U.S.C. § 544(a)(1) and California Civil Code §§ 3439.04(a)(2) and 3439.07)

                     26                        (By Plaintiff Jeffrey George Draeger Against All Defendants)

                     27             94.     Plaintiffs reallege and incorporate herein by this reference each of the allegations
                     28      set forth in Paragraphs 1 through 93 above as if the same were fully set forth at this point.


                             AP CASE NO.
                                                                            - 19 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24              Page 19 of
                                                                    51
                         1           95.    Pursuant to 11 U.S.C. § 544(a)(1), as of the Petition Date (December 12, 2019),
                         2   Draeger as Debtor in Possession of the Bankruptcy Case has the avoidance rights and powers
                         3   under applicable state law of a judicial lien creditor of Draeger, whether or not there is such a
                         4   creditor.
                         5           96.    Draeger did not receive reasonably equivalent value, or any consideration at all,
                         6   in exchange for granting WBL CA an interest in: (a) the Vista Del Mar Property, (b) the 11th
                         7   Street Property, and (c) the 31st Street Property, pursuant to the Deeds of Trust.
                         8           97.    Draeger is informed and believes and based thereon alleges that on the date of
                         9   transferring an interest in (a) the Vista Del Mar Property, (b) the 11th Street Property, and (c) the
                     10      31st Street Property, pursuant to the Deeds of Trust, Draeger was engaged in a business for
                     11      which the remaining assets of Draeger were unreasonably small in relation to the business.
                     12              98.    Draeger is informed and believes and based thereon alleges that on the date of
                     13      granting WBL CA an interest in: (a) the Vista Del Mar Property, (b) the 11th Street Property,
                     14      and (c) the 31st Street Property, pursuant to the Deeds of Trust, Draeger intended to incur, or
                     15      reasonably should have believed that he would incur, debts that would be beyond his ability to
                     16      pay as they became due.
                     17              99.    Draeger is informed and believes and based thereon alleges that on the date of
                     18      granting WBL CA an interest in: (a) the Vista Del Mar Property, (b) the 11th Street Property,
                     19      and (c) the 31st Street Property, pursuant to the Deeds of Trust, Draeger was insolvent within the
                     20      meaning of California Civil Code § 3439.02.
                     21              100.   Draeger is entitled to avoidance of the pre-petition transfer to Defendants
                     22      pursuant to 11 U.S.C. § 544(a)(1) and California Civil Code §§ 3439.04(a)(2), 3439.06(a), and
                     23      3439.07, and Draeger is entitled to recover from Defendants the interests fraudulently transferred
                     24      to them pursuant to 11 U.S.C. § 550(a).
                     25              101.   Defendants were the initial transferee from Draeger of the interest in: (a) the
                     26      Vista Del Mar Property, (b) the 11th Street Property, and (c) the 31st Street Property, pursuant to
                     27      the Deeds of Trust.
                     28      ///


                             AP CASE NO.
                                                                             - 20 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                            Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24            Page 20 of
                                                                     51
                                                               SIXTH CAUSE OF ACTION
                         1
                         2                  Avoidance and Recovery of Constructive Fraudulent Transfer
                                       (11 U.S.C. § 544(b)(1) and California Civil Code §§ 3439.05 and 3439.07)
                         3
                                               (By Plaintiff Jeffrey George Draeger Against All Defendants)
                         4
                         5          102.    Plaintiffs reallege and incorporate herein by this reference each of the allegations

                         6   set forth in Paragraphs 1 through 101 above as if the same were fully set forth at this point.

                         7          103.    Pursuant to 11 U.S.C. § 544(b), as of the Petition Date (December 12, 2019),

                         8   Draeger as Debtor in Possession of the Bankruptcy Case, has the avoidance rights and powers

                         9   under applicable state law of a creditor holding an allowable unsecured claim against the

                     10      Draeger. Draeger is informed and believes and based thereupon alleges that as of the Petition

                     11      Date (December 12, 2019), unsecured claims against the Draeger were not less than

                     12      $131,986.95. One or more of these unsecured claims existed before the date (February 11, 2019)

                     13      that Draeger granted WBL CA an interest in the (a) the Vista Del Mar Property, (b) the 11th

                     14      Street Property, and (c) the 31st Street Property, pursuant to the Deeds of Trust.

                     15             104.    Draeger did not receive reasonably equivalent value, or any consideration at all,

                     16      in exchange for granting WBL CA an interest in: (a) the Vista Del Mar Property, (b) the 11th

                     17      Street Property, and (c) the 31st Street Property, pursuant to the Deeds of Trust.

                     18             105.    Draeger is informed and believes and based thereon alleges that on the date of

                     19      granting Defendants an interest in: (a) the Vista Del Mar Property, (b) the 11th Street Property,

                     20      or (c) the 31st Street Property, pursuant to the Deeds of Trust, Draeger was insolvent within the

                     21      meaning of California Civil Code § 3439.02.

                     22             106.    Draeger is entitled to avoidance of the pre-petition transfer to Defendants

                     23      pursuant to 11 U.S.C. § 544(b)(1) and California Civil Code §§ 3439.05 and 3439.07(a), and

                     24      Draeger is entitled to recover from Defendants the interest fraudulently transferred to them

                     25      pursuant to 11 U.S.C. § 550(a).

                     26             107.    Defendants were the initial transferee from Draeger of the interest in: (a) the

                     27      Vista Del Mar Property, (b) the 11th Street Property, and (c) the 31st Street Property, pursuant to

                     28      the Deeds of Trust.


                             AP CASE NO.
                                                                            - 21 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24            Page 21 of
                                                                    51
                                                             SEVENTH CAUSE OF ACTION
                         1
                                                                       Objection to Claim
                         2
                                                                        (11 U.S.C. § 502)
                         3
                                               (By Plaintiff Jeffrey George Draeger Against All Defendants)
                         4
                         5          108.    Plaintiffs reallege and incorporate herein by this reference each of the allegations

                         6   set forth in Paragraphs 1 through 107 above as if the same were fully set forth at this point.

                         7          109.    Pursuant to Federal Rule of Bankruptcy Procedure 3007(b), “[a] party in interest

                         8   shall not include a demand for relief of a kind specified in Rule 7001 in an objection to the

                         9   allowance of a claim, but may include the objection in an adversary proceeding.” See Fed. R.

                     10      Bankr. P. 3007(b).

                     11             110.    Pursuant to 11 U.S.C. § 502(b)(1), “if such objection to a claim is made, the court

                     12      … shall determine the amount of such claim in lawful currency of the United States as of the

                     13      date of the filing of the petition, and shall allow such claim in such amount, except to the extent

                     14      that—(1) such claim is unenforceable against the debtor and property of the debtor, under any

                     15      agreement or applicable law.” See 11 U.S.C. § 502(b)(1).

                     16             111.    Pursuant to 11 U.S.C. § 502(d), “the court shall disallow any claim of any entity

                     17      from which property is recoverable under section 542, 543, 550, or 553 of this title or that is a

                     18      transferee of a transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a)

                     19      of this title, unless such entity or transferee has paid the amount, or turned over any such

                     20      property, for which such entity or transferee is liable under section 522(i), 542, 543, 550, or 553

                     21      of this title.” See 11 U.S.C. § 502(d).

                     22             112.    As alleged herein above, the rate of interest set forth in the Promissory Note is

                     23      unconscionable, illegal, and uncollectable pursuant to applicable California law, including but

                     24      not limited to, California Civil Code § 1670.5, California Financial Code § 22150, 10 C.C.R. §

                     25      1452, and California Business & Professions Code § 17200 et seq. As such, pursuant to 11

                     26      U.S.C. § 502(b)(1), the interest rate set forth in the Promissory Note is not enforceable against

                     27      Draeger or property of the estate under applicable California law, and the allowed amount of the

                     28      secured portion of the WBL Proof of Claim shall be reduced by the amount of the


                             AP CASE NO.
                                                                             - 22 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24            Page 22 of
                                                                    51
                         1   unconscionable, illegal, and uncollectable interest for purposes of distribution pursuant to
                         2   Draeger’s Plan of Reorganization.
                         3          113.    As alleged herein above, the Pre-Payment Penalty set forth in Section 4 of the
                         4   Promissory Note is unconscionable, illegal, and uncollectable pursuant to applicable California
                         5   law, including but not limited to, California Civil Code §§ 1670.5(a) and 1671, and California
                         6   Business & Professions Code § 17200 et seq. As such, pursuant to 11 U.S.C. § 502(b)(1), the
                         7   Pre-Payment Penalty set forth in Section 4 of the Promissory Note is not enforceable against
                         8   Draeger or property of the estate under applicable California law and the Bankruptcy Code (11
                         9   U.S.C. §§ 101 et seq.), and the allowed amount of the secured portion of the WBL Proof of
                     10      Claim shall be reduced by the amount of the unconscionable, illegal, and uncollectable pre-
                     11      payment penalty for purposes of distribution pursuant to Draeger’s Plan of Reorganization.
                     12             114.    As alleged herein above, the granting and recordation of the Deeds of Trust
                     13      secured by the Vista Del Mar Property, the 11th Street Property, and the 31st Street Property,
                     14      are each avoidable pursuant to 11 U.S.C. § 548(a)(1)(B), 11 U.S.C. § 544(a)(1), 11 U.S.C.
                     15      § 544(b)(1), and California Civil Code §§ 3439.04(a)(2) and 3439.07. As such, pursuant to 11
                     16      U.S.C. § 502(d), the entirety of the claim of the Defendants in the Bankruptcy Case as set forth
                     17      in the WBL Proof of Claim shall disallowed unless and until such payment or return of property
                     18      has been made.
                     19             115.    Draeger is informed and believes and based thereupon alleges that Defendants did
                     20      not properly account for and apply each of those payments made by ProMax as set forth in
                     21      Paragraph 30 of this Complaint as required by applicable law, and as result, the principal amount
                     22      ($728,099.75) and the accrued interest amount ($403,215.72) asserted in the WBL Proof of
                     23      Claim is grossly overstated.
                     24                                      EIGHTH CAUSE OF ACTION
                                                                  Avoidance of Lien
                     25                                          (11 U.S.C. § 506(d))
                     26                        (By Plaintiff Jeffrey George Draeger Against All Defendants)
                     27             116.    Draeger realleges and incorporates herein by reference each of the allegations set
                     28      forth in Paragraphs 1 through 115 above as if the same were fully set forth at this point.


                             AP CASE NO.
                                                                            - 23 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24            Page 23 of
                                                                    51
                         1           117.      Pursuant to 11 U.S.C. § 506(d), “[t]o the extent that a lien secures a claim against
                         2   the debtor that is not an allowed secured claim, such lien is void, unless—(1) such claim was
                         3   disallowed only under section 502(b)(5) or 502(e) of this title; or (2) such claim is not an allowed
                         4   secured claim due only to the failure of any entity to file a proof of such claim under section 501
                         5   of this title.”
                         6           118.      As alleged herein above, the Deeds of Trust secured by the Vista Del Mar
                         7   Property, the 11th Street Property, and the 31st Property, are each avoidable pursuant to 11
                         8   U.S.C. § 548(a)(1)(B), 11 U.S.C. § 544(a)(1), and California Civil Code §§ 3439.04(a)(2),
                         9   3439.05, 3439.06(a), and 3439.07, and Defendants do not have an allowed claim secured by the
                     10      Deeds of Trust on the Vista Del Mar Property, the 11th Street Property, and the 31st Property, or
                     11      any property of the estate, pursuant to 11 U.S.C. § 502(d). As such, any alleged claims, liens, or
                     12      encumbrances secured by the Vista Del Mar Property, the 11th Street Property, and/or the 31st
                     13      Street Property, or any other property of the estate are void pursuant to 11 U.S.C. § 506(d),
                     14      Defendants do not have any valid right, title, or interest in the Vista Del Mar Property, the 11th
                     15      Street Property, and/or the 31st Street Property, or any other property of the estate, and any
                     16      allowed amount of the WBL Proof of Claim shall be treated solely as a general unsecured claim
                     17      for purposes of distribution pursuant to the terms and conditions of Draeger’s Plan of
                     18      Reorganization.
                     19                                             PRAYER FOR RELIEF
                     20              WHEREFORE, Plaintiffs prays for judgment and the following specific relief and
                     21      against Defendants, and each of them, jointly and separately, as follows:
                     22              1.        That the Court declare, adjudge, and decree that Defendants violated California
                     23      Business & Professions Code §§ 17200-17208;
                     24              2.        That the Court make an award to Plaintiffs for damages and/or restitution for the
                     25      amount of unlawful fees, costs, and expenses added to the loan balance that are not recoverable
                     26      under the applicable loan documents as a result of the unlawful business practices and activities
                     27      and breach of the loan agreements;
                     28              3.        That the Court declare, adjudge, and decree that the interest rate provision set


                             AP CASE NO.
                                                                               - 24 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                               Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24             Page 24 of
                                                                      51
                         1   forth in the applicable loan documents is unconscionable, unenforceable, and void;
                         2          4.      That the Court declare, adjudge, and decree that the pre-payment penalty
                         3   provisions set forth in the applicable loan documents are constitute are unconscionable,
                         4   constitute an unenforceable penalty, and are void;
                         5          5.      That the Court declare, adjudge, and decree the secured portion of the WBL Proof
                         6   of Claim is disallowed in its entirety;
                         7          6.      That the Court declare, adjudge, and decree the WBL Proof of Claim shall be
                         8   allowed solely as a general unsecured claim, in an amount not more than $569,011.81 as of the
                         9   Petition Date (December 12, 2019) for purposes of distribution pursuant to Class 1(H) of Plan of
                     10      Reorganization;
                     11             7.      That the Court set aside and avoid the fraudulent transfer of any interest in
                     12      property of the estate, including but not limited to, the Deeds of Trust secured by the Vista Del
                     13      Mar Property, the 31st Street Property, and the 11th Street Property, under the Bankruptcy Code
                     14      (11 U.S.C. §§ 101 et seq.) and applicable non-bankruptcy law;
                     15             8.      That the Court order disgorgement and require Defendants to pay restitution to
                     16      Plaintiffs of all earnings, profits, compensation, and other monetary benefits received by
                     17      Defendants as a result of the unlawful business practices and activities pursuant to California
                     18      Business & Professions Code §§ 17200-17208;
                     19             9.      For statutory penalties in favor of Plaintiffs against Defendants;
                     20             10.     For interest on the amount of all economic losses at the prevailing legal rate;
                     21             11.     For reasonable attorney’s fees pursuant to California Civil Code § 1717(a) and/or
                     22      California Civil Code § 1021.5;
                     23             12.     That the Court permanently enjoin Defendants and order them to cease and desist
                     24      from unlawful activities in violation of California Business & Professions Code §§ 17200-17208
                     25      pursuant to California Business & Professions Code §§ 17203 and 17353; and
                     26      ///
                     27      ///
                     28      ///


                             AP CASE NO.
                                                                            - 25 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1     Filed: 06/08/20 Entered: 06/08/20 22:24:24            Page 25 of
                                                                    51
                         1          13.    For costs of suit and such other and further relief as the Court may deem just and
                         2   proper under the circumstances.
                         3
                         4    Dated: June 8, 2020                           MEYER LAW GROUP LLP
                         5
                                                                            By: /s/ BRENT D. MEYER
                         6                                                     Brent D. Meyer, Esq.
                                                                               Attorneys for Plaintiff
                         7                                                     JEFFREY GEORGE DRAEGER
                         8
                         9    Dated: June 8, 2020                           CALLAHAN & BLAINE, APLC
                     10
                                                                            By: /s/ BRETT E. BITZER
                     11                                                        Edward Susolik, Esq.
                     12                                                        Brett E. Bitzer, Esq.
                                                                               Attorneys for Plaintiff
                     13                                                        PROMAX BUILDERS, INC.
                                                                               dba PRO CRAFT BUILDERS
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28


                             AP CASE NO.
                                                                          - 26 -
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       ORIGINAL COMPLAINT
                   Case: 20-05032
SAN FRANCISCO CA 94104
www.meyerllp.com
                                           Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24           Page 26 of
                                                                  51
  !
      EXHIBIT A




Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 27 of
                                        51
DocuSign Envelope ID: 665D2E4F-4CB0-4DEF-94DA-1530AEB423B8                               THIS IS A COPY
                                                                                         The Authoritative Copy of this record is held at na2.docusign.net

                          WBL California, LLC



                         Promax Builders, Inc. dba Pro-Craft Builders


                2/11/2019
        1. PROMISE TO            Promax Builders,             Pro-Craft Builders                  with its principal place
        located at 46000 Warm              Blvd, Fremont, California, 94539,         hereby promise to pay to the order      WBL
                                Lender at its offices located at 3090 Bristol St., Ste. 160, Costa             92626, at      other
        location     in      other manner       designated by Lender, the sum                                  FIFTY
                           ZERO               $750,000.00    Principal plus interest at the daily interest rate set forth below in
        Section 2 in accordance with the payment schedule set forth below in Section 3.
        2.                       The unpaid Principal shall bear interest at the rate of 0.19698630137% per day until paid in full.




        Agreement any prior loan agreement with Lender Obligations                This is a continuing security interest and will continue
        in effect even though all any part the Obligations is paid in full and even though            a period time                may not
        be indebted to Lender. The collateral includes the property purchased with the proceeds described                 follows (if any):
                _, Purchase             Collateral and also includes all personal property                       hereafter acquired by the
                   (which, along with the Purchase            Collateral, is collectively referred to     Collateral including, but not
        limited to, all       (except consumer          farm products, inventory, equipment, furniture, money, instruments, accounts,
        accounts receivable, contract rights, documents, chattel paper, general intangibles, including, but not limited to, all products
        and proceeds      Collateral and all additions and accessions to, replacements           insurance proceeds         and documents
        covering Collateral, all property received wholly partly in trade exchange              Collateral, all leases Collateral and all
        rents, revenues,         profits and proceeds arising from the sale, lease encumbrance, collection, any other temporary
        permanent disposition,       the Collateral    any interest therein.                agrees that Lender may file any financing
        statement, lien entry form other document Lender requires in order to perfect, amend continue Lender security interest




        Rev. March
             Case:2017
                    20-05032           Doc# 1       Filed: 06/08/20 Entered: 06/08/20 22:24:24                        Page 28 aofg e 7
                                                                  51
DocuSign Envelope ID: 665D2E4F-4CB0-4DEF-94DA-1530AEB423B8                             THIS IS A COPY
                                                                                       The Authoritative Copy of this record is held at na2.docusign.net

                            WBL California, LLC

        in the Collateral and         agrees to cooperate with Lender        may be necessary to accomplish said filing and to do
        whatever Lender deems necessary to protect Lender s security interest in the Collateral.
                   shall: maintain the Collateral in good condition and repair and not permit its value to be impaired; keep it free
        from all liens, encumbrances and security interests (other than those created expressly permitted by this Loan Agreement);
        defend it against all claims and legal proceedings by             other than Lender; pay and discharge         due all taxes,
        license fees, levies and other charges upon it; not sell, lease otherwise dispose it permit it to become a fixture an
        accession to other         except specifically authorized by Lender in writing; and not permit it to be       in violation
        any applicable law, regulation policy insurance. Lender is authorized to examine the Collateral wherever located at any
        reasonable time or times and Borrower shall assist Lender in making any such inspection.
                     shall pay all expenses and, upon request, take any action reasonably deemed advisable by Lender to preserve the
        Collateral      to establish, determine priority  perfect, continue perfected, terminate and/or enforce Lender interest in the
        Collateral      rights under this Loan Agreement and, further,            authorizes Lender, with full         substitution, to
        execute in                 name      documents            to         amend to continue Lender interest in the Collateral




                 obligation of the Borrower, enforceable against it in accordance with its terms;
                 there is no action, suit, proceeding  investigation pending      to         knowledge, threatened against
                 affecting it any its           before by any court other governmental authority which, if determined adversely
                 to it, would have a material adverse effect on its financial condition,         prospects,     the value   the
                 Collateral; and
                           will provide any financial information on request      permit an examination       its        and records to
                 permit Lender to confirm Borrower s ability to pay its Obligations and all other financial obligations.
        8.                  n the happening of any of the following events (each an Event of Default ):
             (a) failure by Borrower to pay any weekly or other payment required by this Loan Agreement when due;
                 failure by          to observe, perform, keep abide by any term, covenant            condition contained in this Loan
                 Agreement, or any other document or instrument given to Lender;



        Rev. March
             Case:2017
                    20-05032            Doc# 1       Filed: 06/08/20 Entered: 06/08/20 22:24:24                     Page 29 aofg e 8
                                                                   51
DocuSign Envelope ID: 665D2E4F-4CB0-4DEF-94DA-1530AEB423B8                           THIS IS A COPY
                                                                                     The Authoritative Copy of this record is held at na2.docusign.net

                         WBL California, LLC

            (c) the filing   a bankruptcy proceeding, assignment         the benefit    creditors, issuance    a judgment execution,
                garnishment     levy against,     the appointment      a representative     any kind      the commencement      any
                proceeding for relief from indebtedness by or against Borrower;
                the happening any event, which, in the reasonable judgment Lender, adversely affects                      ability   the
                ability   any guarantor                   Obligations under this Loan Agreement Guarantor         to repay
                Obligations, or materially affects the value of the Collateral;
            (e) any written representation, statement     warranty made to Lender by                   any Guarantor is untrue       is
                breached;
                the occurrence     a default under any guaranty             Obligations Guaranty               any other document
                instrument given to Lender,    an event default under any other loan agreement that                may have with any
                other lender;




            (a) Delay    failure  Lender to exercise any its rights under this Loan Agreement shall not be deemed a waiver
                thereof.    waiver any condition requirement shall operate a waiver any other subsequent condition
                requirement.
                Borrower waives trial by jury with respect to any action arising out of or relating to this Loan Agreement.
            (c) This Loan Agreement may not be modified orally, and may be modified only upon written agreement signed by
                Lender.
                This Loan Agreement shall be governed by the            the State    California without regard to its conflicts
                rules.
            (e) Subject to Section            irrevocably consents with respect to any suit, action proceeding relating to this
                Loan Agreement any the other loan documents relating to the Obligations, that venue shall be in any court
                the State California in the United States District Courts sitting in the State California, and         waives


        Rev. March
             Case:2017
                    20-05032         Doc# 1       Filed: 06/08/20 Entered: 06/08/20 22:24:24                      Page 30 aofg e 9
                                                                51
DocuSign Envelope ID: 665D2E4F-4CB0-4DEF-94DA-1530AEB423B8                             THIS IS A COPY
                                                                                       The Authoritative Copy of this record is held at na2.docusign.net

                         WBL California, LLC

                personal service             and agrees that a summons and complaint commencing a suit, action            proceeding in
                any       court shall be properly served and confer personal jurisdiction if served by registered certified mail to
                           at the        specified by            above in Section 1,        otherwise provided by the federal law the
                        the State California the United States America.                        agree that venue is proper in     courts
                and that such courts shall have sole jurisdiction over such suit, action or proceeding.
                Without affecting the liability           any Guarantor, Lender may accept partial payments marked in full
                  otherwise, release impair any Collateral agree not to     any party liable on this Loan Agreement without
                waiving any of its rights hereunder.
                Presentment, protest, demand and notice of dishonor are waived.
                Without affecting the liability   any Guarantor, Lender may from time to time, without notice, renew          extend the
                time for payment.
                                            that the interest rate set forth above in Section 2 is             under the circumstances




                                                    a           may                      any
                relating to this Loan Agreement, the Guaranty any other related document. claim includes matters arising an
                initial claim, counter-claim, cross-claim, third-party claim,      otherwise.     the             Lender     a Guarantor
                          to litigate any dispute claim arising out       relating to this Loan Agreement, the Guaranty any related
                document through a judicial action, the decision to litigate shall not be deemed a waiver arbitration, and if
                judicial action is contested, any party may thereafter invoke its arbitration rights at any time before any discovery is
                taken in the judicial action.     the            Lender a Guarantor            to have a dispute resolved by arbitration,
                that party must first          to the other party(ies) by certified mail, a written Notice       Intent to Arbitrate.
                             Lender a Guarantor do not reach an agreement to resolve the claim within 10              after the Notice is
                received, any party may commence an arbitration proceeding with the American Arbitration Association
                Lender will promptly reimburse                  the Guarantor any arbitration filing fee, however, in the event that both
                the               and the Guarantor must pay arbitration filing fees, Lender will only reimburse the
                arbitration filing fee and, except provided in the next sentence, the Lender will pay all arbitration administration
                and arbitrator fees. the arbitrator finds that either the substance any claim raised by                   a Guarantor


        Rev. March
             Case:2017
                    20-05032         Doc# 1        Filed: 06/08/20 Entered: 06/08/20 22:24:24                       Page 31a gofe 10
                                                                 51
DocuSign Envelope ID: 665D2E4F-4CB0-4DEF-94DA-1530AEB423B8                             THIS IS A COPY
                                                                                       The Authoritative Copy of this record is held at na2.docusign.net

                         WBL California, LLC

                the relief sought by                a Guarantor is improper not warranted, measured by the standards set forth in
                Federal Rule       Civil Procedure         then Lender will pay the administration arbitrator fees only if required by
                the         Rules.     the arbitrator grants relief to the              a Guarantor that is equal to     greater than the
                value the relief requested by the                    a Guarantor in the arbitration, Lender shall reimburse
                the Guarantor,      applicable,      that party reasonable attorneys fees and expenses incurred           the arbitration.
                BORROWER                LENDER
                              THE                   TRIAL                   BORROWER                LENDER
                                                                    THEIR
                REPRESENTATIVE                            MEMBER                                     REPRESENTATIVE
                                   Further,             and Lender agree that the arbitrator may not consolidate proceedings        more
                than one            claims, and may not otherwise preside over any form a representative class proceeding, and
                if this specific provision is         unenforceable, then the entirety    this arbitration clause shall be null and void.
                      award by the individual arbitrator shall be final and binding, except          any appeal right under the Federal




        Rev. March
             Case:2017
                    20-05032          Doc# 1       Filed: 06/08/20 Entered: 06/08/20 22:24:24                        Page 32a gofe 11
                                                                 51
DocuSign Envelope ID: 665D2E4F-4CB0-4DEF-94DA-1530AEB423B8                  THIS IS A COPY
                                                                            The Authoritative Copy of this record is held at na2.docusign.net

                         WBL California, LLC

                 TO                                                                                      OF THE
                  OF                                                                           THE           TO
                 WITH OTHER                                                                  OR OTHER COMPETENT
                     OF
        TO THE TERMS OF THIS LOAN AGREEMENT.
                                                       OF             COMPLETED                                     OF

                       Promax Builders, Inc. dba Pro-Craft Builders


        By:                          _____________________      Title: _______________________________________




        Rev. March
             Case:2017
                    20-05032        Doc# 1      Filed: 06/08/20 Entered: 06/08/20 22:24:24               Page 33a gofe 12
                                                              51
  !
       EXHIBIT B




Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 34 of
                                        51
DocuSign Envelope ID: 665D2E4F-4CB0-4DEF-94DA-1530AEB423B8                           THIS IS A COPY
                                                                                     The Authoritative Copy of this record is held at na2.docusign.net

                           WBL California, LLC



        Dated: 2/11/2019
                             value received, and to induce WBL                  LLC Lender with offices at 3090 Bristol St., Ste.
        160, Costa              92626, to extend credit grant continue other credit accommodations to Promax Builders, Inc. dba
        Pro-Craft Builders                   the undersigned Guarantor, whether one         more) jointly and severally guarantees
        payment the Obligations defined below             due at the time any            becomes the subject bankruptcy other
        insolvency proceedings. Except       provided below, Obligations mean all debts, obligations and liabilities             to
        Lender arising out credit previously granted, credit contemporaneously granted credit granted in the future by Lender to
                    Obligations include interest and charges and the amount payments made to Lender another by on behalf
                     which are recovered from Lender by a trustee, receiver, creditor other party pursuant to applicable federal
        state law, and all costs, expenses and attorneys fees at any time paid incurred before and after judgment in endeavoring to
        collect all part any the above, to realize upon this Guaranty, any collateral securing any the above, including
        those incurred in successful defense settlement            counterclaim                        Guarantor incident to




                             This Guaranty benefits and is enforceable by Lender, and its              and        (collectively called
                     and each a                and binds Guarantor, and Guarantor heirs, personal representatives,                and
                This Guaranty shall continue in full force and effect notwithstanding any change in structure status
        Lender, whether by merger, consolidation, reorganization or otherwise, or assignment of this Guaranty to a successor Lender.




        Rev. March
             Case:2017
                    20-05032          Doc# 1       Filed: 06/08/20 Entered: 06/08/20 22:24:24                     Page 35a gofe 13
                                                                 51
DocuSign Envelope ID: 665D2E4F-4CB0-4DEF-94DA-1530AEB423B8                     THIS IS A COPY
                                                                               The Authoritative Copy of this record is held at na2.docusign.net

                         WBL California, LLC




               are being         guarantee                             Obligations Borrower. Borrower
              will have             also have         collection      Lender can collect Obligations from
         first trying collect from Borrower or                     or proceeding         collateral or other security for
         the Obligations.




         (Guarantor)                                                  (Guarantor)




        Rev. March
             Case:2017
                    20-05032        Doc# 1      Filed: 06/08/20 Entered: 06/08/20 22:24:24                  Page 36a gofe 14
                                                              51
DocuSign Envelope ID: 665D2E4F-4CB0-4DEF-94DA-1530AEB423B8                                     THIS IS A COPY
                                                                                               The Authoritative Copy of this record is held at na2.docusign.net

                            WBL California, LLC

                                                                       .



                                   This Guaranty is intended by Guarantor and Lender a final expression this Guaranty and a complete
        and exclusive statement    its terms, there being no conditions to the full effectiveness this Guaranty. This Guaranty may not be
        supplemented or modified, except in writing by Lender.

                                  Guarantor acknowledges and agrees that Lender (a)     not made any representations warranties with respect
        to,           not assume any responsibility to Guarantor      and (c)      no duty to provide information to Guarantor regarding, the
        enforceability    any    the Obligations     the financial condition   the            Guarantor                        determined
        creditworthiness Borrower              enforceability        Obligations      until    Obligations are      in full will
        and without reliance on Lender continue to make such determinations.

                            This is a continuing guaranty and shall remain in full force and effect until Lender receives written notice           its




                                                                  a
          applicable,      that party reasonable attorneys fees and expenses incurred      the                                     LENDER
                                                                                      THE                TRIAL
        LENDER                                                                               THEIR
                       REPRESENTATIVE                     MEMBER                               REPRESENTATIVE
        Further, Guarantor and Lender agree that the arbitrator may not consolidate proceedings        more than one             claims, and may not
        otherwise preside over any form       a representative    class proceeding, and if this specific provision is        unenforceable, then the
        entirety this arbitration clause shall be null and              award by the individual arbitrator shall be final and binding, except      any
        appeal right under the Federal Arbitration Act              and may be entered and enforceable         a judgment in any court      competent
        jurisdiction, including     a judgment that permits Lender to initiate   complete the exercise      its remedies against,    its realization
        foreclosure upon, any collateral security provided       the benefit Lender. This arbitration provision is made pursuant to a transaction
        in interstate commerce, and shall be governed by the Federal Arbitration Act at 9 U.S.C. Section 1.




        Rev. March
             Case:2017
                    20-05032              Doc# 1        Filed: 06/08/20 Entered: 06/08/20 22:24:24                             Page 37a gofe 15
                                                                      51
DocuSign Envelope ID: 665D2E4F-4CB0-4DEF-94DA-1530AEB423B8               THIS IS A COPY
                                                                         The Authoritative Copy of this record is held at na2.docusign.net

                         WBL California, LLC




                                    OR                                              OUT OF OR
                      TO                       THE                                                           OR
                             OR                OF                                               THAT
                                               OR                          BE                             TO THE
                   WITHOUT                                                                              THAT
                                                                                  TO              TO




         Guarantor                                             Guarantor Michael Yin




        Rev. March
             Case:2017
                    20-05032        Doc# 1      Filed: 06/08/20 Entered: 06/08/20 22:24:24            Page 38a gofe 16
                                                              51
  !
      EXHIBIT C




Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 39 of
                                        51
Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 40 of
                                        51
Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 41 of
                                        51
Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 42 of
                                        51
Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 43 of
                                        51
Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 44 of
                                        51
Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 45 of
                                        51
Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 46 of
                                        51
Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 47 of
                                        51
Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 48 of
                                        51
Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 49 of
                                        51
Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 50 of
                                        51
Case: 20-05032   Doc# 1   Filed: 06/08/20 Entered: 06/08/20 22:24:24   Page 51 of
                                        51
